Name: Commission Regulation (EEC) No 2275/83 of 5 August 1983 on arrangements for imports into the United Kingdom and Ireland of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 83 Official Journal of the European Communities No L 219/7 COMMISSION REGULATION (EEC) No 2275/83 of 5 August 1983 on arrangements (or imports into the United Kingdom and Ireland of certain textile products originating in Macao Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom and Ireland of the categories of products originating in Macao and speci ­ fied in the Annex hereto shall be subject to the quan ­ titative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 14B and imports into Ireland of textile products of category 71 , specified in the Annex hereto and originating in Macao, have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 30 June 1983 Macao was notified of a request for consul ­ tations ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1983 to 1986 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Article 2 1 . Products as referred to in Article 1 , shipped from Macao to the United Kingdom and Ireland before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date . 2 . Imports of products shipped from Macao to the United Kingdom and Ireland after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from Macao on or after 1 January 1983 and released for free circu ­ lation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Macao before the date of entry into force of this Regulation . Whereas the products in question exported from Macao between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1983 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Macao before the date of entry into force of this Regu ­ lation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p . 106 . It shall apply until 31 December 1986. No L 219/8 Official Journal of the European Communities 10 . 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description MemberStates Units Years Annual quantitative limits 14 B 61.01 B V b) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A of wool, of cotton or of man ­ made textile fibres UK 1 000 pieces 1983 1984 1985 1986 82 84 85 87 71 60.05 A II b) 1 60.05-06, 07, 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : b) Other : 1 . Babies' garments ; girls' garments up to and in ­ cluding commercial size 86 Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres IRL Tonnes 1983 1984 1985 1986 5,5 5,7 5,9 6,2